DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oraevsky et al (US 2013/0289381, 10/31/13), (hereinafter “Oraevsky”) in view of Clingman (US 2013/0338501, 12/19/13), (hereinafter, “Clingman”), Suzuki (US 2014/0051969), Wanda (US 2013/0274585), and Osawa (US 2012/0296211).
Regarding claim 1, Oraevsky shows a photoacoustic measurement apparatus (“A real-time imaging system that provides ultrasonic imaging and optoacoustic imaging coregistered through application of the same hand-held probe to generate and detect ultrasonic and optoacoustic signals." Abstract.  Oraevsky discloses a device comprising: a probe ("probe" (Abstract)) having a light guide plate configured to emit measurement light to a subject (optical windows (OW) that comprise thin anti-reflection-coated glass plates or anti-reflection-coated polymer or plastic plates with acoustic impedance matching that of tissues to be imaged" [0056]; also see fig IA, where light beams from FB emit light through optical windows, which then is emitted through to the subject; "measurements of the optoacoustic signal amplitude" [0118]) and a plurality of ultrasound transducers provided in parallel with the light guide plate (see in fig 1 where windows OW and transducer TR are aligned in parallel) and configured to detect a photoacoustic wave generated in the subject by the emission of the measurement light (“transducers detect acoustic waves" [0052]; "Acoustic waves (AW) generated in blood vessels or tumors (BV or TM) by the scattered light (SL) in tissue propagate through acoustic lens (AL) to transducers (TR)" [0055]);
a processor (“At least some aspects disclosed can be embodied, at least in part, in software. That is, the techniques described herein may be carried out in a special 
generate a photoacoustic image based on the photoacoustic wave detected by the plurality of ultrasound transducers (“FIGS. 2A and 28 illustrate optoacoustic signals showing the impact of lateral ultrasonic waves induced by laser pulses in skin using optical beams on each side of an ultrasound transducer array, and using detection by transducers tilted at large angle relative to the plane of images generated therefrom." [0010]), and
subject the photoacoustic image to display processing for clarifying in the photoacoustic image an observation region from a position corresponding to a subject surface to an observable depth according to an interval value between a reaching region on a contact plane of the measurement light (or the light guide plate) and the plurality of ultrasound transducers, wherein the observable depth becomes lower as the interval value between the light guide plate and the plurality of ultrasound transducers becomes larger (photoacoustic image (fig 4A) where the region 412 is in the boundaries between -20 to 20 mm [interval of the observation region], at position on surface represented as the top-center of the brightness map 412; included is the depth, between 0 and 30 mm, based on the contact plane where light is not separated at d= 0 mm [for example, d=0, d=5, d=l0 in fig 4A, 4B, and 4C, respectively] and the transducer array of the probe 410]. It is inferred in the figure that there is a change in the distance between the two light sources: when the light portions are close together, a region in the 
Oraevsky fails to show wherein the probe is detachably and attachably mounted in an apparatus body having the processor and has a memory which stores the [an] interval value between the light guide plate and the plurality of ultrasound transducers in advance, and the processor determines the observable depth based on the interval value acquired from the memory at the time of mounting the probe in the apparatus body.
In the same field of endeavor, Clingman teaches a probe detachably and attachably mounted in an apparatus body (“In an embodiment, the response characteristics of the probe and the probe statistics can be available to any device 100 (apparatus body) on which the probe 102 is mounted” [0493]), where the apparatus body has a processor (“computing subsystem 128 includes one or more computing components for, among other things, optoacoustic control and analysis.” [0043]; fig 1 for label 128 in device 100/ apparatus body), the probe has a memory (“a computer-readable memory in the probe” [0492]), and that the memory stores response characteristics/ probe statistics (“In an embodiment, the response characteristics of the probe and the probe statistics can be available to any device 100 on which the probe 102 is mounted” [0493]; “response characteristics, such as the probe geometry, the way the probe itself affects a light event or the resulting optoacoustic return signal at varying 
the processor determines an observable depth based on information acquired from the memory at the time of mounting the probe in the apparatus body (As discussed below, time gain compensation (processing) may be applied in hardware to achieve higher dynamic range and/or improve the signal to noise ratio (SNR) for a given depth or distance [0088]; “In an embodiment, the response characteristics of the probe and the probe statistics can be available to any device 100 on which the probe 102 is mounted” [0081]; “response characteristics, such as the probe geometry, the way the probe itself affects a light event or the resulting optoacoustic return signal at varying frequencies, including changes in, e.g., attenuation, delay, spatial response, noise or other aspects of the signal.” [0081]; it is interpreted that when the probe is mounted on the apparatus body, a mounting signal allows user to retrieve information on observable depth due to time gain processing on data/ optoacoustic return signals used to form image.  In other words, the received optoacoustic signals are sent from the memory within the probe to the apparatus body, where time gain processing is performed and the resulting image is displayed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe of Oraevsky to be attachable and detachable in the probe as taught by Clingman, to be advantageous for retrieving probe characteristics/ statistics (as mentioned in [0493] of Clingman) on interchangeable probes which may be used for different patients, body parts, etc. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Oraevsky in view of Clingman teaches all the limitations above, except that the interval between the light guide plate and the plurality of ultrasound transducers is stored in advance.
In the same field of endeavor, Suzuki teaches that the interval between the light guide plate and the plurality of ultrasound transducers is stored in advance (distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined invention of Oraevsky and Clingman to store the interval between the light guide plate and ultrasound transducers in advance as taught by Suzuki, as this will allow for the measurement to be obtained quickly and accurately during the procedure using the pre-stored information.

 Oraevsky in view of Clingman and Suzuki teaches all the limitations above, except for displaying the observable depth by displaying a line orthogonal to a depth direction of the photoacoustic image between the observation region and an artifact region deeper than the observation region.
In the same field of endeavor, Wanda teaches displaying the observable depth by displaying a line orthogonal to a depth direction of the photoacoustic image between the observation region and an artifact region deeper than the observation region (photoacoustic image with boundary line showing image quality, [0147]; [0119]-[0120], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined invention of Oraevsky, Clingman, and Suzuki to display a line orthogonal to a depth direction of the photoacoustic image between the observation region and an artifact region deeper than the observation region as taught by Wanda, in order to provide the user with visual feedback as to the image quality in different regions of the image, so as to provide a 

Oraevsky in view of Clingman, Suzuki, and Wanda teaches all the limitations above, except for the processor corrects the observable depth based on at least one of a speed of sound in a measurement region of the subject, the intensity of the measurement light , the pulse width of the measurement light, or the presence of absence of an acoustic member on a detection surface of the plurality of ultrasound transducers so that an accuracy of displaying the observable depth is improved.
In the same field of endeavor, Osawa teaches the processor corrects the observable depth based on at least one of a speed of sound in a measurement region of the subject, the intensity of the measurement light , the pulse width of the measurement light, or the presence of absence of an acoustic member on a detection surface of the plurality of ultrasound transducers so that an accuracy of displaying the observable depth is improved (use sound speed to correct reception data in accordance with depth of the position where ultrasound was reflected to create higher quality images which improve accuracy of diagnosis, [0044], abstract, [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined invention of Oraevsky, Clingman, Suzuki, and Wanda to correct the observable depth based on at least one of a speed of sound in a measurement region of the subject, the intensity of the measurement light , the pulse width of the measurement light, or the presence of absence of an acoustic member on a detection surface of the plurality of ultrasound 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oraevsky in view of Clingman, Suzuki, Wanda, and Osawa as applied to claim 1 and further in view of Kazuhiro et al (JP 2012-239784), (hereinafter, “Kazuhiro”).
Regarding claim 2, Oraevsky in view of Clingman and Suzuki teaches the photoacoustic measurement apparatus according to claim 1.
Oraevsky in view of Clingman and Suzuki does not teach wherein the processor determines the observable depth based on a correspondence table in which the interval and the observable depth are made to correspond to each other.
Kazuhiro in the same field of endeavor expressly teaches that the processor determines the observable depth based a correspondence table in which the interval and the observable depth are made to correspond to each other ("as for an illuminated field calculating means, it is preferable that it is what has memorized preliminarily the table information which shows the relation between direction of an electroacoustic transduction part [the interval or bounds of the ultrasound image being obtained] and the position of the illuminated field [observable depth] display in an ultrasonographic image, and calculates the position of the above-mentioned corresponding region based on this table information" [0015]).
.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oraevsky in view of Clingman, Suzuki, Wanda, and Osawa as applied to claim 1 and further in view of Shah (US 20130046167).
Regarding claim 21-22, Oraevsky in view of Clingman, Suzuki, Wanda, and Osawa teaches the photoacoustic measurement apparatus according to claim 1.
Oraevsky in view of Clingman, Suzuki, Wanda, and Osawa does not teach using solid or dashed lines to mark the line orthogonal to the depth direction.
Shah discloses systems and methods using photoacoustic imaging.  Shah teaches displaying a photoacoustic image and marking borders using a solid line or a dashed line ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined invention of Oraevsky, Clingman, Suzuki, Wanda, and Osawa to utilize solid line or dashed lines as taught by Shah, so that the user will be able to more easily and more quickly recognize the boundary depth in the displayed image.



Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the prior art references fail to teach the limitation wherein the observable depth becomes lower as the interval value between the light guide plate and the plurality of ultrasound transducers becomes larger, examiner respectfully disagrees.  This limitation does not provide further detail regarding the operation of the processor itself, but rather attempts to define how the 
However, such an arrangement of the light guide plate and plurality of ultrasound transducers would necessarily include the limitation, due to the design constraints of the system provided by the structural arrangement of the light guide plate and ultrasound transducers.  As Oravesky provides the arrangement of the light guide plate and ultrasound transducers in parallel with the light guide plate, then during use of the system of Oravesky, the observable depth will necessarily become lower as the interval between light guide plate and transducers increases.

Applicant’s arguments with respect to claim(s) 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793